DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 20 is rejected as it is unclear what the metes and bounds of the claim recitation of “such that a durometer measurement of the grip component as a whole” are, rendering the claim vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holland-Letz (U.S. 7,877,843 B2) [843].
Regarding Claim 20, as best understood, Reference [843] discloses a head portion (screwdriver head) disposed at a first end of the hand tool; and a handle (10) attached to or integral with the head portion and extending toward a second and opposite end of the hand tool, the handle comprising a grip component; wherein the grip component comprises an inner portion (46) and an external portion (outer region), and the external portion having a durometer measurement of approximately between 50 Shore A and 65 Shore A (40 to 105 Shore A), but does not explicitly disclose the inner portion having a durometer measurement of approximately between 60 Shore A and 70 Shore A or such that a durometer measurement of the grip component as a whole is approximately between 55 Shore A and 70 Shore A.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the inner portion having a durometer measurement of approximately between 60 Shore A and 70 Shore A, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, paragraph [0006], applicant has not disclosed any criticality for the claimed limitations.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the inner portion having such that a durometer measurement of the grip component as a whole is approximately between 55 Shore A and 70 Shore A, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, page 3, paragraph [0006], applicant has not disclosed any criticality for the claimed limitations.
The Examiner notes that cited Ref. Hao (U.S. 2009/0271951 A1) [951] discloses an inner layer and outermost layer, wherein the inner layer discloses a hardness of approximately 55 on the A Durometer scale and notes varying hardness values are used for different purposes (paragraph [0025]).
Allowable Subject Matter
Claims 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677